Exhibit 10.1


REALNETWORKS, INC.


SERIES B PREFERRED STOCK PURCHASE AGREEMENT
 
This Series B Preferred Stock Purchase Agreement (this “Agreement”) is made and
entered into as of February 10, 2020 (the “Effective Date”), by and between
RealNetworks, Inc., a Washington corporation (the “Company”), and Robert Glaser
(the “Purchaser”). Certain terms used and not otherwise defined in the text of
this Agreement are defined in Section 9 hereof.
 
RECITALS
 
WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and Rule 506 of Regulation D promulgated by the United States Securities and
Exchange Commission (the “Commission”) under the 1933 Act; and
 
WHEREAS, the Company desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Company, 8,064,516 shares of Series B Preferred Stock, par
value $0.001 per share (the “Series B Preferred Stock”), having the relative
rights, preferences, limitations and powers set forth in the certificate of
designation attached hereto as Exhibit A (the “Certificate of Designation”), in
accordance with the terms and provisions of this Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereby
agree as follows:
 
SECTION 1.      Agreement to Sell and Purchase.


1.1     Authorization of Shares. The Company has authorized the creation, sale
and issuance of shares of Series B Preferred Stock on the terms and subject to
the conditions set forth in this Agreement. The shares of Series B Preferred
Stock sold hereunder at the Closing (as defined below) shall be referred to as
the “Shares.”
  
1.2     Sale and Purchase. Upon the terms and subject to the conditions herein
contained, the Company agrees to sell and issue to the Purchaser, and the
Purchaser agrees to purchase and receive from the Company on the Closing Date,
that number of Shares set forth opposite such Purchaser’s name on the Schedule
of Purchasers, at a purchase price of $1.24 per share, which shall be equal to
the Nasdaq Price of the Company’s common stock, par value $0.001 per share (the
“Common Stock”), as of the Effective Date. 


SECTION 2.     Closing, Delivery and Payment.


2.1         Closing. The closing of the sale and purchase of the Shares under
this Agreement (the “Closing”) shall take place at 1:00 p.m. on February 10,
2020 (such date is hereinafter referred to as the “Closing Date”), which shall
be no later than the fifth (5th) Business





--------------------------------------------------------------------------------




Day after satisfaction or waiver of all of the conditions set forth in Section 6
of this Agreement (other than the conditions which can be satisfied only on the
Closing Date but subject to satisfaction thereof) at the offices of Wilson
Sonsini Goodrich & Rosati, P.C. (“Wilson Sonsini”), 701 Fifth Avenue, Suite
5100, Seattle, WA 98104 or at such other time or place as the Company and the
Purchaser may mutually agree.
  
2.2         Delivery. At the Closing, subject to the terms and conditions
hereof, the Company will deliver to the Purchaser, if applicable, a certificate
representing the number of Shares to be purchased at the Closing by such
Purchaser, against payment of the purchase price therefor by check or wire
transfer of immediately available funds made by the Purchaser and payable to the
order of the Company.


SECTION 3.     Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to the Company that the statements contained in this
Section 3 are true and correct as of the date hereof as though made on and as of
the Closing Date:
 
3.1         Validity. The execution, delivery and performance of this Agreement
and the consummation by the Purchaser of the transactions contemplated hereby
have been duly authorized by all necessary corporate, partnership, limited
liability or similar actions, as applicable, on the part of such Purchaser. All
action on the part of Purchaser necessary for the authorization, execution,
delivery and performance of this Agreement, and the performance of all of the
Purchaser’s obligations under this Agreement, has been taken or will be taken
prior to the Closing Date. This Agreement has been duly executed and delivered
by the Purchaser and constitutes a valid and binding legal obligation of the
Purchaser, enforceable against it in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and any other laws of general application affecting
enforcement of creditors’ rights generally, and as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies (the “Enforceability Exception”).
 
3.2         Brokers. There is no broker, investment banker, financial advisor,
finder or other Person which has been retained by or is authorized to act on
behalf of the Purchaser who might be entitled to any fee, commission or other
remuneration for which the Company will be liable in connection with the
execution of this Agreement and the consummation of the transactions
contemplated hereby. Neither the Purchaser, nor any of his employees, agents or
partners has (a) engaged in any general solicitation, or (b) published any
advertisement in connection with the offer and sale of the Shares.
 
3.3         Investment Representations and Warranties. The Purchaser understands
and agrees that the offering and sale of the Shares has not been registered
under the 1933 Act or any applicable state securities laws and is being made in
reliance upon federal and state exemptions for transactions not involving a
public offering that depend upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein. The Purchaser has complied with all applicable federal and
state laws and regulations with respect to the Purchaser’s current equity
holdings in the Company. The Purchaser has made all filings, disclosures and
reports necessary and proper for the Purchaser as required under the 1934


2



--------------------------------------------------------------------------------




Act and represents and warrants that, as of the date of each such applicable
filing, disclosure and report, all information therein included is complete and
correct and there is no false or misleading statement of material fact or
omission of a material fact required to be stated therein or necessary to have
made the statements therein complete and correct as of such date.
 
3.4         Acquisition for Own Account; No Control Intent. This Agreement is
made with the Purchaser in reliance upon the Purchaser’s representation to the
Company, which by the Purchaser’s execution of this Agreement, the Purchaser
hereby confirms, that the Purchaser is acquiring the Shares for its own account
for investment, not as a nominee or agent, and not with a view towards the
resale or distribution of any part thereof in a manner that would violate the
1933 Act or any applicable state or other securities laws. The Purchaser is not
party to any agreement, contract, undertaking or arrangement with any Person
providing for or contemplating the sale, transfer, granting of participations
in, or distribution of any of the Shares to such Person or any other third
person. The Purchaser has no present intent to sell, grant any participation in
or otherwise distribute the Shares, or to effect a “change of control” of the
Company as such term is understood under the rules promulgated pursuant to
Section 13(d) of the 1934 Act.
 
3.5         Ability to Protect Purchaser’s Own Interests and Bear Economic
Risks. The Purchaser has the capacity to protect Purchaser’s own interests in
connection with the transactions contemplated by this Agreement and is capable
of evaluating the merits and risks of the investment in the Shares. The
Purchaser is able to bear the economic risk of an investment in the Shares and
is able to sustain a loss of all of Purchaser’s investment in the Shares without
economic hardship, if such a loss should occur.
 
3.6         Accredited Investor; No Bad Actor. The Purchaser is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D under the 1933
Act. Such Purchaser has not taken any of the actions set forth in, and is not
subject to, the disqualification provisions of Rule 506(d)(1) of the 1933 Act. 
 
3.7         Restricted Securities. The Purchaser understands that the Shares are
characterized as “restricted securities” under the federal and state securities
laws inasmuch as they are being acquired from the Company in a private placement
under Section 4(a)(2) of the 1933 Act and that under such laws and applicable
regulations such Shares may be resold without registration under the 1933 Act
only in certain limited circumstances, absent which the Purchaser must hold the
Shares indefinitely unless they are registered with the Commission and qualified
by state authorities, or an exemption from such registration and qualification
requirements is available. The Purchaser acknowledges that the Company has no
obligation to register or qualify the Shares for resale. The Purchaser further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares, and
on requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy. 


3.8         Tax Advisors; Disclosure of Information. The Purchaser has had the
opportunity to review with the Purchaser’s own tax advisors the federal, state
and local tax


3



--------------------------------------------------------------------------------




consequences of its purchase of the Shares, where applicable, and the
transactions contemplated by this Agreement. The Purchaser is relying solely on
the Purchaser’s own determination as to tax consequences or the advice of such
tax advisors and not on any statements or representations of the Company or any
of its agents and understands that the Purchaser (and not the Company) shall be
responsible for the Purchaser’s own tax liability that may arise as a result of
the transactions contemplated by this Agreement.


3.9    Required Filings and Consents. The execution and delivery by the
Purchaser of this Agreement does not, and the performance by the Purchaser of
his covenants and agreements under this Agreement and the consummation by the
Purchaser of the transactions contemplated by this Agreement will not (i)
conflict with or result in a breach of the terms, conditions or the provisions
of, (ii) constitute a default under, (iii) result in the creation of any lien,
pledge, hypothecation, charge, mortgage, security interest, encumbrance, claim,
interference, option, right of first refusal, preemptive right, community
property interest or restriction of any nature upon the Purchaser’s assets
pursuant to, (iv) give any third party the right to terminate or to accelerate
any obligation under, (v) result in a violation of or (vi) require any
authorization, consent, approval, exemption or other action by or notice or
declaration to, or filing with (except to the extent already obtained) any court
or other governmental body or agency under, any law, statute, rule or regulation
to which the Purchaser is subject, or any agreement, mortgage, lease, indenture,
instrument, Order, judgment or decree to which the Purchaser is subject. No
filing with, or authorization, approval, consent, license, order, registration,
qualification or decree of, any Governmental Entity is necessary or required for
the performance by the Purchaser of his obligations hereunder, in connection
with the execution and delivery of this Agreement by the Purchaser or the
performance of the Purchaser’s obligations hereunder or thereunder.


SECTION 4.       Representations and Warranties by the Company. Assuming the
accuracy of the representations and warranties of the Purchaser set forth in
Section 3 and except as set forth in the reports, schedules, forms, statements
and other documents filed by the Company with the Commission pursuant to the
1934 Act (collectively, the “SEC Reports”), which disclosures serve to qualify
these representations and warranties in their entirety, the Company represents
and warrants to the Purchaser that the statements contained in this Section 4
are true and correct as of the date hereof as though made on and as of the
Closing Date:
 
4.1         SEC Reports. The Company has timely filed all of the SEC Reports
required to be filed by the Company with the Commission pursuant to the
reporting requirements of the 1934 Act. The SEC Reports, at the time they were
filed with the Commission, (i) complied as to form in all material respects with
the requirements of the 1934 Act and the 1934 Act Regulations and (ii) included
all requisite certifications as to the existence of any untrue statement of a
material fact or omissions of having stated a material fact required to be
stated therein or necessary to have made the statements therein, in the light of
the circumstances under which they were made, not misleading, clauses (i) and
(ii) hereof which, to the knowledge of the Company as of the date hereof, are
true and correct as of such time. 


4.2         Financial Statements; Non-GAAP Financial Measures. The consolidated
financial statements included or incorporated by reference in the SEC Reports,
together with the


4



--------------------------------------------------------------------------------




related notes, present fairly, in all material respects, the financial position
of the Company and its consolidated subsidiaries at the dates indicated and the
statement of operations, stockholders’ equity and cash flows of the Company and
its consolidated subsidiaries for the periods specified; said financial
statements have been prepared in conformity with U.S. generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved, except in the case of unaudited, interim financial statements,
subject to normal year-end audit adjustments and the exclusion of certain
footnotes.
 
4.3         Good Standing of the Company. The Company has been duly incorporated
and is validly existing as a corporation in good standing under the laws of the
State of Washington and has all requisite corporate power and authority (a) to
own, lease and operate its properties and to conduct its business as presently
conducted and (b) to enter into, execute, deliver and perform its obligations
under this Agreement and all other documents, agreements, contracts or
instruments contemplated or required hereby.
 
4.4         Capitalization. The Company has an authorized capitalization as
described in the SEC Reports. The outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable. None of the outstanding shares of capital stock of the Company
were issued in violation of the preemptive or other similar rights of any
securityholder of the Company that have not been waived.
 
4.5         Validity. This Agreement has been duly authorized, executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company, enforceable against it in accordance with its terms, except as limited
by the Enforceability Exception.


4.6         Authorization and Description of Securities. Upon the filing of the
Certificate of Designation with the Secretary of State of the State of
Washington, the Series B Preferred Stock will have been duly and validly
authorized and, when issued and paid for pursuant to this Agreement, will be
validly issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions, except for restrictions on transfer set forth in
the Company’s Amended and Restated Articles of Incorporation as in effect as of
the date hereof (the “Articles”)or imposed by applicable securities laws. The
Series B Conversion Shares have been validly reserved for issuance and upon the
due conversion of the Series B Preferred Stock, the Series B Conversion Shares
will be validly issued, fully paid and non-assessable free and clear of all
encumbrances and restrictions, except for restrictions on transfer set forth in
this Agreement or imposed by applicable securities laws.
 
4.7         Absence of Violations, Defaults and Conflicts. Neither the Company
nor any of its subsidiaries is (a) in violation of its charter, bylaws or
similar organizational document, , (b) in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which it or any of them may be bound
(collectively, “Agreements and Instruments”), except for such defaults that
would not, singly or in the aggregate, reasonably be expected to result in a
material adverse change in the condition, financial or otherwise, or in the
earnings of the Company and its subsidiaries considered as one enterprise,
arising in the ordinary course of business (a “Material


5



--------------------------------------------------------------------------------




Adverse Effect”), or (c) to the knowledge of the Company, in violation of any
instrument, law, statute, rule, regulation, judgment, order, writ or decree of
any arbitrator, court, governmental body, regulatory body, administrative agency
or other authority, body or agency having jurisdiction over the Company or any
of its subsidiaries or any of their respective properties, assets or operations
(each, a “Governmental Entity”), except for such violations that would not,
singly or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated herein (including the issuance
and sale of the Shares and the Series B Conversion Shares) and compliance by the
Company with its obligations hereunder do not and will not, whether with or
without the giving of notice or passage of time, conflict with or constitute a
breach of, or default or Repayment Event (as defined below) under, or result in
the creation or imposition of any lien, charge or encumbrance upon any
properties or assets of the Company or any subsidiary pursuant to the Agreements
and Instruments (except for such conflicts, breaches, defaults or Repayment
Events or liens, charges or encumbrances that would not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect), nor
will such action result in any violation of (i) the provisions of the Articles,
bylaws or similar organizational document of the Company or any of its
subsidiaries or (ii) any applicable instrument, law, statute, rule, regulation,
judgment, order, writ or decree of any Governmental Entity, except in the case
of clause (ii) for such violations as would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. As used herein, a
“Repayment Event” means any event or condition that gives the holder of any
note, debenture or other evidence of indebtedness (or any Person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of its subsidiaries.
 
4.8         Absence of Proceedings. There is no material action, suit,
litigation, proceeding (public or private), criminal prosecution, audit, inquiry
or investigation before or brought by any Governmental Entity now pending or, to
the knowledge of the Company, threatened, against or affecting the Company or
any of its subsidiaries, that would reasonably be expected to result in a
Material Adverse Effect, or that would reasonably be expected to materially and
adversely affect the consummation of the transactions contemplated in this
Agreement or the performance by the Company of its obligations hereunder.
 
4.9         Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations hereunder, in connection with the offering, issuance or sale
of the Shares hereunder or the consummation of the transactions contemplated by
this Agreement, except for (i) the filing of the Certificate of Designation with
the Secretary of State of the State of Washington and (ii) filings pursuant to
applicable state securities laws and Regulation D of the 1933 Act.
 
4.10         Private Placement. Neither the Company nor its subsidiaries, nor to
the knowledge of the Company, any Person acting on its or their behalf, has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security under any circumstances that would require
registration under the 1933 Act of the Shares being sold pursuant to this
Agreement. Assuming the accuracy of the representations and warranties of the
Purchaser contained


6



--------------------------------------------------------------------------------




in Section 3 hereof, the issuance of the Shares, including the issuance of the
Series B Conversion Shares, is exempt from registration under the 1933 Act.
 
4.11         Registration Rights. The Company is not under any obligation, and
has not granted any rights, to register under the 1933 Act any of the Shares
that may hereafter be issued that have not expired or been satisfied.
 
SECTION 5.     Covenants.
 
5.1         Reasonable Best Efforts. Each party shall use its reasonable best
efforts to timely satisfy each of the conditions to be satisfied by such party
as of the Closing Date as provided in Section 6 of this Agreement.
  
5.2    Governance Approvals. The Purchaser shall continue to comply with all
applicable federal and state laws and regulations with respect to the
Purchaser’s equity holdings in the Company, including with respect to the Shares
or the Series B Conversion Shares, as applicable, and shall make all necessary
and proper filings and disclosures in accordance with such laws and regulations.


5.3         Disclosure of Transactions and Other Material Information. Within
the applicable period of time required by the 1934 Act, the Company shall file a
Current Report on Form 8-K describing the terms and conditions of the
transactions contemplated by this Agreement in the form required by the 1934 Act
and attaching the Agreement and the Certificate of Designation as exhibits to
such filing (including all attachments, the “8-K Filing”).
 
5.4         Expenses. Each of the Company and the Purchaser is liable for, and
will pay, its own expenses incurred in connection with the negotiation,
preparation, execution and delivery of this Agreement, including, without
limitation, attorneys’ and consultants’ fees and expenses.
 
5.5         Listing. The Company and the Purchaser, in his capacity as an
officer of the Company, shall use their reasonable best efforts to take all
steps necessary to maintain the listing of the Common Stock, on the Nasdaq Stock
Market.


5.6         Notice of Conversion. If at any time the Purchaser elects to convert
any of such Purchaser’s Shares into Common Stock, the Purchaser shall give the
Company written notice of Purchaser’s intent to convert such Shares no later
than fifteen (15) Business Days prior to such conversion.


5.7         Tender. The Purchaser shall timely tender such Purchaser’s Shares
and enter into any related support agreements in connection with the
consummation of a third-party tender offer approved by the Company’s Board of
Directors (the “Board”).


5.8         Dissenters’ Rights. The Purchaser agrees to waive any dissenters’
rights or rights of appraisal associated with the Shares with respect to
transactions approved by the Strategic Transactions Committee, the Board and the
shareholders of the Company. The Purchaser and


7



--------------------------------------------------------------------------------




Company agree that this Section 5.8 shall not in any way affect any other shares
of the Company owned by Purchaser or any of the rights of the Purchaser under
that certain Agreement dated September 26, 1997 between the Purchaser and the
Company with respect to the Strategic Transactions Committee.


5.9         Drag-Along Right. In the event that the Strategic Transactions
Committee, the Board and the shareholders of the Company approve a Sale of the
Company, the Purchaser agrees to vote such Purchaser’s Shares in the same
proportion as the requisite shareholders (to the extent the Purchaser is
entitled to vote such Shares pursuant to applicable law) in favor of such Sale
of the Company and to vote in opposition to any and all other proposals that
could delay or impair the ability of the Company to consummate such Sale of the
Company. The Purchaser and Company agree that this Section 5.9 shall not in any
way affect any other shares of the Company owned by Purchaser or any of the
rights of the Purchaser under that certain Agreement dated September 26, 1997
between the Purchaser and the Company with respect to the Strategic Transactions
Committee.


SECTION 6.     Conditions of Parties’ Obligations.
 
6.1    Conditions of the Parties’ Obligations at the Closing.


(a)    No Prohibitive Legal Requirements. No Governmental Entity of competent
jurisdiction shall have enacted, issued, promulgated, entered, enforced or
deemed applicable to the transactions contemplated hereby any legal requirement
that is in effect and has the effect of making the transactions contemplated
hereby illegal in any jurisdiction in which the Company or the Purchaser have
substantial business or operations or which has the effect of prohibiting,
preventing or otherwise restraining the consummation of the transactions
contemplated hereby in any jurisdiction in which the Company or the Purchaser
have substantial business or operations.


(b)    No Government Litigation. There shall not be pending any legal proceeding
brought by a Governmental Entity of competent jurisdiction: (i) challenging or
seeking to restrain or prohibit the consummation of the transactions
contemplated by this Agreement; or (ii) that would materially and adversely
affect the assets or businesses of the Company.


(c)    No Prohibitive Orders. No Governmental Entity of competent jurisdiction
shall have issued or granted any Order (whether temporary, preliminary or
permanent) that has the effect of making the transactions contemplated hereby
illegal in any jurisdiction in which the Company or the Purchaser have
substantial business or operations or which has the effect of prohibiting,
preventing or otherwise restraining the consummation of the transactions
contemplated hereby.


6.2          Conditions of the Purchaser’s Obligations at the Closing. The
obligations of the Purchaser under Section 2 hereof are subject to the
fulfillment, on or prior to the Closing Date, of all of the following
conditions, any of which may be waived in whole or in part by the Purchaser in
Purchaser’s absolute discretion.
 


8



--------------------------------------------------------------------------------




(a)         Representations and Warranties. The representations and warranties
of the Company contained in Section 4 of this Agreement shall be true and
correct on and as of the Closing Date (except to the extent expressly made as of
an earlier date in which case as of such earlier date) with the same effect as
though such representations and warranties had been made on and as of the
Closing Date.
 
(b)        Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or prior to the
Closing Date. 


(c)         Compliance Certificate. The Chief Financial Officer of the Company
shall have delivered to the Purchaser at the Closing Date a certificate
certifying that the conditions specified in Section 6.2(a) and Section 6.2(b) of
this Agreement have been fulfilled.
 
(d)        Listing Requirements. The Company’s Common Stock (including the
Series B Conversion Shares) (i) shall be listed on the Nasdaq Stock Market and
(ii) shall not have been suspended, as of the Closing Date, by the Commission or
the Nasdaq Stock Market from trading on the Nasdaq Stock Market, nor shall
suspension by the Commission or the Nasdaq Stock Market have been threatened as
of the Closing Date either (A) in writing by the Commission or the Nasdaq Stock
Market or (B) by falling below the minimum listing maintenance requirements of
the Nasdaq Stock Market.
 
(e)       Qualification under State Securities Laws. All authorizations,
consents, registrations, qualifications, permits and approvals, if any, required
of the Company under applicable state securities laws shall have been obtained
by the Company for the lawful execution, delivery and performance of this
Agreement.


6.3         Conditions of the Company’s Obligations. The obligations of the
Company under Section 2 hereof are subject to the fulfillment, on or prior to
the Closing Date, of all of the following conditions, any of which may be waived
in whole or in part by the Company in its absolute discretion.
 
(a)        Representations and Warranties. The representations and warranties of
the Purchaser contained in Section 3 of this Agreement shall be true and correct
on and as of the Closing Date (except to the extent expressly made as of an
earlier date in which case as of such earlier date) with the same effect as
though such representations and warranties had been made on and as of the
Closing Date.
 
(b)      Performance. The Purchaser shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or prior to the
Closing Date, including without limitation payment in full for the Shares.




9



--------------------------------------------------------------------------------




SECTION 7.         Transfer Restrictions; Restrictive Legend. The Purchaser
understands that the Company may, as a condition to the transfer of any of the
Shares or Series B Conversion Shares as permitted by the Company’s Articles,
require that the request for transfer be accompanied by a certificate and/or an
opinion of counsel reasonably satisfactory to the Company, to the effect that
the proposed transfer does not result in a violation of the 1933 Act, unless
such transfer is covered by an effective registration statement or by Rule 144
or Rule 144A under the 1933 Act. It is understood that the certificates
evidencing the Shares and Series B Conversion Shares may bear substantially the
following legends:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT
OR APPLICABLE STATE SECURITIES LAWS OR A CERTIFICATE AND/OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.


THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO AN AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, AND BY ACCEPTING ANY INTEREST IN SUCH SECURITIES
THE PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME
BOUND BY ALL THE PROVISIONS OF THAT AGREEMENT, INCLUDING BUT NOT LIMITED TO
CERTAIN RESTRICTIONS ON TRANSFER, VOTING AND OWNERSHIP SET FORTH THEREIN.
By accepting ownership of the Shares and/or the Series B Conversion Shares, any
transferee agrees to comply in all respects with the provisions of this
Agreement, including the covenants in Section 5 hereof, the Articles and the
Certificate of Designation.
SECTION 8.         Registration, Transfer and Substitution of Certificates for
Shares.
 
8.1       Stock Register; Ownership of Shares. The Company will keep at its
principal office, or will cause its transfer agent to keep, a register in which
the Company will provide for the registration of transfers of the Shares. The
Company may treat the Person in whose name any of the Shares are registered on
such register as the owner thereof and the Company shall not be affected by any
notice to the contrary. All references in this Agreement to a “holder” of any
Shares shall mean the Person in whose name such Shares are at the time
registered on such register.
 
8.2       Replacement of Certificates. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of any
certificate representing any of the Shares, and, in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement and surety bond
reasonably satisfactory to the Company or, in the case of any such


10



--------------------------------------------------------------------------------




mutilation, upon surrender of such certificate for cancellation at the office of
the Company maintained pursuant to Section 8.1 hereof, the Company at its
expense will execute and deliver, in lieu thereof, a new certificate
representing such Shares, of like tenor, if applicable.
 
SECTION 9.     Definitions.  Unless the context otherwise requires, the terms
defined in this Section 9 shall have the meanings specified for all purposes of
this Agreement. All accounting terms used in this Agreement, whether or not
defined in this Section 9, shall be construed in accordance with GAAP and such
accounting terms shall be determined on a consolidated basis for the Company and
each of its subsidiaries, and the financial statements and other financial
information to be furnished by the Company pursuant to this Agreement shall be
consolidated and presented with consolidating financial statements of the
Company and each of its subsidiaries.
 
“1933 Act Regulations” means the rules and regulations promulgated under the
1933 Act.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended.
 
“1934 Act Regulations” means the rules and regulations promulgated under the
1934 Act.
 
“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the 1934 Act.


“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.


“Market Value” means the consolidated closing bid price per share of the Common
Stock immediately preceding the Effective Date.


“Minimum Price” means the price per share that is the lower of: (i) the closing
price per share (as reflected on Nasdaq.com) of the Common Stock immediately
preceding the issuance of the Shares, and (ii) the average closing price per
share of the Common Stock for the five trading days immediately preceding the
Effective Date.


“Nasdaq Price” means the greater of the “Minimum Price” or “Market Value” of the
Common Stock as determined in accordance with Nasdaq Rules 5635(c) and 5635(d). 


“Order” means any outstanding judgment, decision, decree, injunction, ruling,
writ, assessment or order.


“Person” means any natural person or individual, firm, corporation, partnership,
association, limited liability company, trust or any other legal entity.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the 1933
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.




11



--------------------------------------------------------------------------------




“Sale of the Company” means either: (a) a transaction or series of related
transactions in which a Person or a group of related Persons acquires from
shareholders of the Company shares representing more than fifty percent (50%) of
the outstanding voting power of the Company; or (b) a transaction that qualifies
as a liquidation, dissolution or winding up of the Company.


“Series B Conversion Shares” means the shares of Common Stock issuable upon
conversion of the Series B Preferred Stock. 


SECTION 10.    Miscellaneous.
 
10.1    Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing Date upon
the mutual written agreement of the Company and the Purchaser. If this Agreement
is terminated pursuant to this Section 10.1, then this Agreement shall forthwith
become void and there shall be no liability on the part of any party hereto or
any of their respective directors, managers, officers, affiliates, stockholders,
members or advisors.


10.2        Waivers and Amendments. Upon the approval of the Company and the
written consent of the Purchaser, not to be unreasonably withheld, the
obligations of the Company and the rights of the Purchaser under this Agreement
may be waived (either generally or in a particular instance, either
retroactively or prospectively and either for a specified period of time or
indefinitely). Neither this Agreement, nor any provision hereof, may be amended,
modified, changed, waived, discharged or terminated orally or by course of
dealing, but only by an instrument in writing executed by the Company and the
Purchaser.
 
10.3       Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed delivered: (a) when
delivered, if delivered personally, (b) four (4) Business Days after being sent
by registered or certified mail, return receipt requested, postage prepaid, (c)
one (1) Business Day after being sent via a reputable nationwide overnight
courier service guaranteeing next Business Day delivery, or (d) when receipt is
acknowledged, in the case of email, in each case to the intended recipient as
set forth below, with respect to the Company, and to the addresses set forth on
the Schedule of Purchasers with respect to the Purchaser.
 
If to the Company:
 
RealNetworks, Inc.
1501 First Avenue South, Suite 600
Seattle, WA 98134
Attn: Chief Financial Officer
 


12



--------------------------------------------------------------------------------




with a copy (which shall not constitute notice) to:
 
Wilson Sonsini Goodrich & Rosati, P.C.
701 Fifth Avenue, Suite 5100
Seattle, WA 98104
Attn: Patrick Schultheis


or at such other address as the Company or the Purchaser may specify by written
notice to the other parties hereto in accordance with this Section 10.3.
 
10.4     Delays or Omissions; Cumulative Remedies. No delay or omission to
exercise any right, power or remedy accruing to any party under this Agreement,
upon any breach or default of any other party under this Agreement, shall impair
any such right, power or remedy of such non-breaching or non-defaulting party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. None
of the rights, powers or remedies conferred upon the Purchaser on the one hand
or the Company on the other hand shall be mutually exclusive, and each such
right, power or remedy shall be cumulative and in addition to every other right,
power or remedy, whether conferred by this Agreement or now or hereafter
available at law, in equity, by statute or otherwise.
 
10.5    Successors and Assigns. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective parties hereto, the successors and permitted assigns of the Purchaser
and the successors of the Company, whether so expressed or not. None of the
parties hereto may assign its rights or obligations hereof without the prior
written consent of the Company. This Agreement shall not inure to the benefit of
or be enforceable by any other Person. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
10.6    Headings. The headings of the sections and paragraphs of this Agreement
have been inserted for convenience of reference only and do not constitute a
part of this Agreement.
 
10.7     Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Washington without regard
to its conflict of law principles. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby may be brought in
any federal or state court located in the City of Seattle and State of
Washington, and each of the parties hereby consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process


13



--------------------------------------------------------------------------------




in any such suit, action or proceeding may be served on any party anywhere in
the world, whether within or without the jurisdiction of any such court.
 
10.8    Survival. The representations and warranties of the Company and the
Purchaser contained in Section 3 and Section 4, and the agreements and covenants
set forth in Section 5 and Section 10 shall survive the Closing in accordance
with their respective terms for the applicable statute of limitations period;
provided, however, that such representations and warranties shall cease to
survive upon the closing of a transaction or series of transactions deemed to be
a Sale of the Company or otherwise a liquidation, dissolution or winding up of
the Company pursuant to the Articles.
 
10.9    Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
with the same effect as if all parties had signed the same document. All such
counterparts (including counterparts delivered by facsimile or other electronic
format) shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. This Agreement shall become effective
when each party hereto shall have received counterparts hereof signed by each of
the other parties hereto.
 
10.10       Entire Agreement. This Agreement contains the entire agreement among
the parties hereto with respect to the subject matter hereof and, except as set
forth below, this Agreement supersedes and replaces all other prior agreements,
written or oral, among the parties hereto with respect to the subject matter
hereof.
 
10.11    Severability. If any provision of this Agreement shall be found by any
court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.
 
10.12     Independent Nature of Purchaser’s Obligations and Rights. The Company
acknowledges and the Purchaser confirms that he has independently participated
in the negotiation of the transaction contemplated hereby with the advice of his
own counsel and advisors. The Purchaser shall be entitled to independently
protect and enforce his rights, including, without limitation, the rights
arising out of this Agreement.


(signature page follows)


14



--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the parties hereto have caused this Series B Preferred Stock
Purchase Agreement to be duly executed as of the Effective Date.
 


REALNETWORKS, INC.






By: /s/ Michael Parham

Name: Michael Parham

Title: Senior Vice President, General Counsel and Corporate Secretary






ROBERT GLASER






/s/ Robert Glaser
 


















(Signature Page to RealNetworks, Inc. Series B Preferred Stock Purchase
Agreement)



--------------------------------------------------------------------------------


Exhibit 10.1


SCHEDULE OF PURCHASERS


Closing Date: February 10, 2020


Name and Address
Aggregate Purchase Price
Number of Shares
of Series B Preferred Stock
Robert Glaser
[Address Line 1]
[Address Line 2]
[Email Address]
$9,999,999.84
8,064,516
Total:
$9,999,999.84
8,064,516










--------------------------------------------------------------------------------


Exhibit 10.1


Exhibit A


CERTIFICATE OF DESIGNATION







